Order, Supreme Court, New York County (Helen Freedman, J.), entered June 5, 2001, which, inter alia, denied plaintiffs’ motion for summary judgment and granted defendant’s cross motion to vacate an order of attachment, unanimously modified, on the law, to deny the cross motion and otherwise affirmed, without costs.
Plaintiffs’ motion for summary judgment was properly denied since the record discloses the existence of a triable issue of fact as to the authenticity of the signatures on the wire transfer documents at issue (see, Seoulbank, NY Agency v D & J Export & Import Corp., 270 AD2d 193). However, there is a clear necessity for a continuance of the levy of attachment on defendant’s three condominium style apartments in New York City, given the ease with which the property can be liquidated and the substantial allegations of misappropriation against defendant (see, Deutsche Anlagen-Leasing GmbH v Kuehl, 111 AD2d 69). Concur — Tom, J.P., Andrias, Rosenberger, Ellerin and Wallach, JJ.